***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              STATE v. JONES—CONCURRENCE

   PALMER, J., concurring. I fully agree with the major-
ity opinion. I write separately only to note my belief
that, for the reasons previously expressed in State v.
Diaz, 302 Conn. 93, 115, 25 A.3d 594 (2011) (Palmer,
J., concurring), a special credibility instruction should
be given whenever a government informer seeks a bene-
fit from the state in return for his or her testimony. See
id., 121–22 (Palmer, J., concurring) (‘‘Because inform-
ers seeking a benefit from the state have a strong motive
to falsely inculpate the accused . . . I agree with those
courts that require a special credibility instruction
whenever a government informer hopes or expects to
receive a benefit from the prosecution. As the Second
Circuit Court of Appeals has stated, ‘a defendant who
makes [a request for a special credibility instruction]
is entitled to a charge that identifies the circumstances
that may make one or another of the government’s
witnesses particularly vulnerable to the prosecution’s
power and influence . . . and that specifies the ways
(by catalog or example) that a person so situated might
be particularly advantaged by promoting the prosecu-
tion’s case.’ United States v. Prawl, 168 F.3d 622, 628
(2d Cir. 1999). In other words, the defendant is entitled
to a charge that ‘invite[s] focus on individual predica-
ments of the witnesses’ and contains ‘mention [of] the
incentives that follow from certain transactions with
the government.’ Id., 628–29 . . . .’’ (Citations omitted;
footnote omitted.)). The defendant in the present case,
Billy Ray Jones, however, has made no such claim, and,
consequently, the majority has no reason to address it.
Because, in my view, the majority correctly analyzes
and resolves the claim that the defendant has raised, I
join the majority opinion.